Case 1:14-cr-20427-TLL-PTM ECF No. 320 filed 04/15/20                  PageID.2109       Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v.                                                            Case No. 14-cr-20427-02
                                                              Honorable Thomas L. Ludington
KWAME AMIN MATHEWS,

                  Defendant.
__________________________________________/

 ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S EMERGENCY MOTION
                    FOR SENTENCE REDUCTION

       Defendant Kwame Amin Matthews pleaded guilty to aiding and abetting the distribution

of cocaine on October 8, 2014. ECF. Nos. 78, 95, 98. On March 9, 2015, he was sentenced to 151

months imprisonment. ECF No. 140.

       He has now filed an emergency motion for sentence reduction due to COVID-19. ECF No.

314. He represents that he has multiple sclerosis, allegedly increasing his risk of contracting the

disease.

       Defendant’s motion will be denied without prejudice for the following reasons.

                                                 I.

       The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan has explained that:

       The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
       illness or death. It is caused by a new strain of coronavirus not previously identified
       in humans and easily spread from person to person. Older adults and those with
       chronic health conditions are at particular risk, and there is an increased risk of
       rapid spread of COVID-19 among persons in close proximity to one another. There
       is currently no approved vaccine or antiviral treatment for this disease.

E.O. 2020-21.
Case 1:14-cr-20427-TLL-PTM ECF No. 320 filed 04/15/20                             PageID.2110          Page 2 of 5



         The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited Apr. 7, 2020).

                                                         II.

         Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A)(i) which

provides:

         The court may not modify a term of imprisonment once it has been imposed
         except…upon motion of the Director of the Bureau of Prisons, or upon motion of
         the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
         if it finds that…extraordinary and compelling reasons warrant such a reduction…




1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                        -2-
Case 1:14-cr-20427-TLL-PTM ECF No. 320 filed 04/15/20                 PageID.2111       Page 3 of 5



        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request with their facility warden. The

statute contains explicit language requiring exhaustion which “means a court may not excuse a

failure to exhaust.” Ross v. Blake, 136 S. Ct. 1850, 1856 (2016). “Congress sets the rules—and

courts have a role in creating exceptions only if Congress wants them to. For that reason,

mandatory exhaustion statutes…establish mandatory exhaustion regimes, foreclosing judicial

discretion.” Id.

        Defendant has not exhausted his claims with the BOP. His motion provides that he has

asked his case manager for this relief, but that he “must wait at least 30 days for a response.” ECF

No. 314 at PageID.2063. Rather than waiting for a decision by the BOP, he asks that the Court

grant him relief due to his “extraordinary circumstances.”

        Defendant has not met the administrative remedy exhaustion requirements of 18 U.S.C. §

3582(c)(1)(A)(i). The statute does not contain the type of exception contemplated by Defendant.

Granting such an exception would rob the BOP of the opportunity to address Defendant’s request.

This view is shared by courts across the country that have declined to waive the administrative

remedy exhaustion requirement during the COVID-19 pandemic. See, e.g., United States v. Raia,

2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (“Given BOP’s shared desire for a safe and healthy

prison environment, we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion

requirement takes on added—and critical—importance.”); U.S. v. Woodson, 2020 WL 1673253

(S.D.N.Y. Apr. 6, 2020); U.S. v. Waseem Alam, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8,

2020) (compiling cases denying motions for compassionate release related to COVID-19 where

defendants have not exhausted administrative remedies).



                                               -3-
Case 1:14-cr-20427-TLL-PTM ECF No. 320 filed 04/15/20                PageID.2112       Page 4 of 5



       Defendant cites to two opinions from the Southern District of New York that purportedly

support his argument, U.S. v. Knox and U.S. v. Zukerman. Though not binding authority, the two

cases may be considered persuasive authority. In U.S. v. Knox, the court did not grant defendant

compassionate release pursuant to 18 U.S.C. § 3582(c)(1), but instead recommended to the BOP

that defendant receive early release pursuant to 18 U.S.C. § 3624(c)(1). United States v. Knox,

2020 WL 1487272 (S.D.N.Y. Mar. 27, 2020). Accordingly, it is not applicable to Defendant’s

request for compassionate release.

       In U.S. v. Zukerman, the court waived defendant’s requirement to exhaust administrative

remedies prior to bringing his claim for compassionate release. U.S. v. Zukerman, 2020 WL

1659880 (S.D.N.Y. Apr. 3, 2020). The court acknowledged that “Section 3582(c)(1)(A) imposes

a statutory exhaustion requirement that must be strictly enforced,” but noted that “[e]ven where

exhaustion is seemingly mandated by statute…, the requirement is not absolute.” U.S. v.

Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020) (quoting Washington v. Barr, 925

F.3d 109 (2d Cir. 2019)). The court relied upon the 2nd Circuit decision of Washington v. Barr

and found that the defendant’s situation merited a waiver of the exhaustion requirement.

       However, as recently explained by another court in the Southern District of New York,

Washington v. Barr addressed a judicially created exhaustion requirement, not a statutorily created

exhaustion requirement as found in 18 U.S.C. § 3582(c)(1).

       Washington v. Barr is not a statutorily-mandated exhaustion case. It addressed a
       judge-made exhaustion requirement which was subject to judge-made
       exceptions…The passing reference to “exhaustion [that] is seemingly mandated by
       statute…is not absolute” in Barr was not necessary to the Court of Appeals’
       holding.

United States v. Woodson, 2020 WL 1673253, at *3 (S.D.N.Y. Apr. 6, 2020) (rejecting the

defendant’s argument that the exhaustion requirement should be waived due to COVID-19).



                                               -4-
Case 1:14-cr-20427-TLL-PTM ECF No. 320 filed 04/15/20                 PageID.2113       Page 5 of 5



       The reasoning in Woodson is further supported by the Supreme Court decision McCarthy

v. Madigan (relied upon by the court in Washington v. Barr). The Court stated, “Where Congress

specifically mandates, exhaustion is required. But where Congress has not clearly required

exhaustion, sound judicial discretion governs.” McCarthy v. Madigan 503 U.S. 140 (1992). The

current situation is not one in which “Congress has not clearly required exhaustion.” 18 U.S.C.

3582(c)(1) explicitly states that an inmate must first exhaust their administrative remedies prior to

seeking relief from a court. Departing from this clear directive and creating an exception would be

inconsistent with 18 U.S.C. 3582(c)(1) and Supreme Court precedent.

                                                III.

       Accordingly, Defendant’s Motion for a Reduced Sentence, ECF No. 314, is DENIED

WITHOUT PREJUDICE.




               Dated: April 15, 2020                          s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -5-
